DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the glass wafer level lens is on an entire surface of the first light transmissive member, and the glass wafer level lens is in contact with the first light transmissive member.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s cancellation of claim 7 renders the previous rejections of claim 7 under 35 USC 112(b) and 112(d) moot. Therefore, the rejections of claim 7 under 35 USC 112(b) and 112(d) have been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, claim 26 recites “the glass wafer level lens is on an entire surface of the first light transmissive member, and the glass wafer level lens is in contact with the first light transmissive member.” The Applicant in their REMARKS states that Fig. 5 shows support for this subject matter. However, claim 25, from which claim 26 depends, identifies the first light transmissive member as being “between the color filter, on the light receiving surface of the image sensor, and the first surface of the glass interposer”. This would mean that the first light transmissive member is Item 51 in Applicant’s Fig. 5. The Applicant in their specification identifies Item 71 as the glass wafer level lens. However, Applicant’s Fig. 5 does not show where the glass wafer level lens (Item 71) is in contact with the first light transmissive member (Item 51). Applicant’s Fig. 5 shows where glass wafer level lens (Item 71) is NOT in contact with the first light transmissive member (Item 51) and is, instead, where the glass wafer level lens (Item 71) is in contact with a second light transmissive member (Item 72). Further, the limitation stating that “the glass wafer level lens is on an entire surface of the first light transmissive member” suggests that the glass wafer level lens is on all surfaces of the first light transmissive member whereas the Applicant’s Fig. 5 merely has one surface of the Applicant’s glass interposer on a top surface of the first light transmissive member.  As such, the Applicant’s new claim 26 contains new matter. The new matter should be deleted from the claim or claim cancelled in its entirety to remove the new matter. Appropriate correction is required. However, for purposes of compact prosecution, the Examiner interprets the claim language to be “wherein, the glass interposer is on an entire top surface of the first light transmissive member, and the glass interposer is in contact with the first light transmissive member”. This interpretation is consistent with Applicant’s Fig. 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, claim 26 recites “the glass wafer level lens is on an entire surface of the first light transmissive member, and the glass wafer level lens is in contact with the first light transmissive member.” However, claim 25, from which claim 26 depends, identifies the first light transmissive member as being “between the color filter, on the light receiving surface of the image sensor, and the first surface of the glass interposer”. This would mean that the first light transmissive member is Item 51 in Applicant’s Fig. 5 and thus not in contact with the glass wafer level lens. However, Applicant’s Fig. 5 does show where a second light transmissive member (Item 72) is in contact with the glass wafer level lens (Item 71). Thus, it is unclear which structure the Applicant is looking claim in the limitation. For purposes of compact prosecution, the Examiner interprets the claim language to be “wherein, the glass interposer is on an entire top surface of the first light transmissive member, and the glass interposer is in contact with the first light transmissive member”. This interpretation is consistent with Applicant’s Fig. 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam” and Ochi (US 2012/0241593) hereinafter “Ochi” and in further view of Kim et al. (US 2007/0085180) hereinafter “Kim” and in further view of Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and in further view of Yee et al. (US 9136293) hereinafter “Yee”.
Regarding claim 1, Figs. 10 or 14 of Fukuda teaches a glass interposer module comprising: an image sensor (Item 21; Paragraph 0047) configured to capture an image; a glass interposer (Item 58 or 51 depending on which of Figs. 10 and 14 you are viewing; Paragraph 0058) on (See Examiner’s Note below) the image sensor (Item 21), a wiring layer (Item 61), the wiring layer (Item 61) is electrically connected to the image sensor via a bump (Item 71), a first portion of the wiring layer (Portion of Item 61 on the right side of glass interposer) is at a first end portion of the glass interposer, a first surface (bottom surface) of the glass interposer (Item 58 or 51) faces a light receiving surface of the image sensor (Item 21), and a second surface (top surface) of the glass interposer (Item 58 or 51) is opposite the first surface (bottom surface); a first light transmissive member (Item 118 or 111 depending on which of Figs. 10 and 14 you are viewing; Paragraphs 0083 and 0049 where the item is transparent) on the light receiving surface of the image sensor (Item 21) and the first surface of the glass interposer (Item 51), such that the first light transmissive member (Item 111 or 118) is between the light receiving surface of the image sensor (Item 21) and the glass interposer (Item 58 or 51); and a glass wafer level lens (Item 300) on the imaging apparatus (Item 1).
Fukuda does not teach where a physical sensor is connected to the first portion of the wiring layer. 
Tam teaches where an image sensor module comprising an image sensor (Column 5, Lines 22-23) also comprises a physical sensor (Column 5, Lines 30-31 where a gyro sensor or accelerometers are used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the physical sensor taught by Tam on the glass interposer of Fukuda because the physical sensor can generate a signal indicating changes in orientation of the architecture (Tam Column 5, Lines 34-36) or generate a signal indicating an acceleration (Tam Column 5, Lines 40-41) such that the glass interposer module can be used in panoramic camera (Tam Column 5, Lines 26).
Fig. 2 of Ochi teaches an image sensor module comprising a glass interposer (Item 11; Paragraph 0035), an image sensor (Item 12; Paragraph 0035), a plurality of wiring patterns (Item 14; Paragraph 0039) on both left and right edges of a rear surface (Item 11B) of the glass interposer (Paragraph 0039) and other electrical elements (Item 140; Paragraph 0041); where the plurality of wiring patterns (Item 14), the image sensor (Item 12) and the other electrical elements (Item 140) are formed on the rear surface (Item 11B) of the glass interposer (Item 11), and where the electrical elements (Item 140) are connected (electrically and physically) to portions of the plurality of wiring patterns (Item 14), and where the image sensor (Item 12) and the other electrical components (Item 140) are electrically connected to a flexible printed circuit (Item 18).
It would have been obvious to have the physical sensor, taught by the combination of Fukuda and Tam, connected to the first portion of the wiring layer, such that the physical sensor is on the same surface of the glass interposer as the surface on which the image sensor of Fukuda is located, because the physical sensor being electrically and physically connected to wiring patterns present on a same surface of the glass interposer as the image sensor allows for the image sensor as well as the physical sensor to be electrically connected to a flexible printed circuits which may be located on a side of the glass interposer away from the image sensor and physical sensor (Ochi Paragraph 0041).        
Fukuda does not teach a color filter on the light receiving surface of the image sensor nor where the first light transmissive member is between the color filter and the glass interposer.
Fig. 26 of Kim teaches an optical module comprising an image sensor (Item 800), a color filter (Item 810; Paragraph 0083) and a lens (Item 900), where the color filter (Item 810) is directly on a light receiving surface of the image sensor (Item 800). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the color filter taught by Kim on the light receiving surface of the image sensor of Fukuda because including a color filter yields an image sensor having desired optical characteristics (Kim Paragraph 0061).
When the color filter taught by Kim is included directly on the light receiving surface of the image sensor of Fukuda, the light transmissive member of Fukuda will be between the color filter and the glass interposer. 
Fukuda does not teach where the glass interposer module further comprises an infrared (IR) cut filter on a second surface of the glass interposer, where the second surface of the glass interposer is opposite to the first surface of the glass interposer.
Fig. 2 of Inasaki teaches an IR cut filter (Item 21) on a surface of a glass substrate (Item 20), the surface of the glass substrate being a surface opposite of that on which the image sensor (Item 11) faces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include an infrared (IR) cut filter on the second surface of the glass interposer taught by Fukuda because the infrared cut filter has a high transmissivity in a visible range while also being capable of realizing strong infrared shielding properties (Inasaki Paragraph 0051).  
Fukuda does not teach a second light transmissive member on the IR cut filter.
Inasaki further teaches where an antireflection layer (Item 22; Paragraph 0506 where the antireflection layer allows incident light to transmit through and thus is a light transmissive member; See Examiner’s Note 3 below) is present on a side (top side) of an IR cut filter (Item 21) opposite another side (bottom side) of the IR cut filter that the glass interposer (Item 20) is on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the antireflection layer (second light transmissive member) of Inasaki on the IR cut filter taught by the combination of Fukuda and Inasaki because the antireflection layer has the function of preventing the reflection of light incident on the IR cut filter so as to improve the transmissivity and allowing efficient use of the incident light (Inasaki Paragraph 0506).  
When the second light transmissive member of Inasaki is included in the structure of Fukuda the glass wafer lens of Fukuda will be on (See Examiner’s Note below) the second light transmissive member. 
Fukuda does not teach where the glass interposer comprises an insulation layer in contact with a first surface of the glass interposer, where the insulation layer includes a first wiring layer and a second wiring layer, the first wiring layer is on a first surface of the insulation layer, the second wiring layer is on a second surface of the insulation layer, the second surface of the insulation layer is opposite to the first surface of the insulation layer. 
Fig. 2(h) of Yee teaches where a redistribution layer (Combination of Items 116, 117 and 118) comprises an insulation layer (Item 118) where the insulation layer (Item 118) includes a first wiring layer (Item 116) and a second wiring layer (Item 117), the first wiring layer (Item 116) is on a first surface of the insulation layer (Item 118), the second wiring layer (Item 117) is on a second surface of the insulation layer (Item 118), the second surface of the insulation layer (Item 118) is opposite to the first surface of the insulation layer (Item 118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the wiring layer of Fukuda with the redistribution layer of Yee, such that the glass interposer comprises an insulation layer in contact with a first surface of the glass interposer, where the insulation layer includes a first wiring layer and a second wiring layer, the first wiring layer is on a first surface of the insulation layer, the second wiring layer is on a second surface of the insulation layer, the second surface of the insulation layer is opposite to the first surface of the insulation layer because a redistribution layer with multiple wiring layers connects bond pads on one part of a device to other contacts on other parts of a device (Yee Column 3, Lines 35-36) and the presence of the insulation layer within the redistribution layer physically and electrically isolates the wiring layers within the redistribution layer from each other (Yee Column 6, Lines 12-15).
When the wiring layer of Fukuda is replaced by the redistribution layer taught by Yee as stated above, a first and second wiring layer will be present where a first portion of the second wiring layer is at a first end portion of the glass interposer and the physical sensor will be connected to the first portion of the second wiring layer.
Examiner’s Note: The Examiner notes that the term “on” does not require direct contact and allows for intervening layers between two structures.    
Examiner’s Note 3: The Examiner notes that the Applicant’s claim limitation merely require the layer on the IR cut filter to be light transmissive. The claim does not distinguish the layer in any other way or claim the layer to have any other characteristics. Thus, the antireflection layer taught by Inasaki, which allows incident light to transmit through, satisfies the claim limitation of a second light transmissive member on the IR cut filter. The Examiner recommends the Applicant claim some features of the second light transmissive member in an effort to distinguish the layer in Inasaki from the Applicant’s layer.  
Regarding claim 9, Fig. 10 of Fukuda further teaches wherein the glass interposer (Item 58) further includes: a through glass via; and a conductive member (Item 98) on (Paragraph 0087; See also Paragraph 0022) an inner wall of the through glass via.
Regarding claim 15, Fig. 10 of Fukuda further teaches the glass interposer (Item 58) further includes a through glass via (Paragraph 0022). 
Regarding claim 22, Fukuda further teaches where the first light transmissive material (Item 111 or 118 depend which of Figs. 10 and 14 you are viewing) includes a material different from (See Examiner’s Note below) a halogen element (Paragraph 009 where the light transmissive material is a polyimide resin and where polyimide resin includes nitrogen which is different from a halogen element).
Examiner’s Note: The Examiner notes that the phrase “includes a material different from a halogen element” allows for the light transmissive material to include halogen elements and materials different from a halogen element as at least one material included in the light transmissive material is different from a halogen element. Fukuda teaches where a polyimide resin is used as the light transmissive material. Polyimide is known to include nitrogen which is a different from a halogen element. Therefore, even if the polyimide resin includes other materials that are halogen, it includes at least one material (nitrogen) that is different from a halogen element. 
Regarding claim 23, the combination of Fukuda, Tam, Ochi, Kim and Inasaki teaches all of the elements of the claimed invention as stated above.
While Fukuda teaches where the glass interposer module can be used in a semiconductor imaging device (Paragraph 0002), Fukuda does not explicitly teach where the glass interposer module is used in a digital camera, a mobile information terminal or an in-vehicle camera.
Tam further teaches where a digital camera (Column 1, Lines 30-33) comprises a module comprising an image sensor (Column 2, Line 35) and a physical sensor (Column 5, Lines 29-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the glass interposer module taught by the combination of Fukuda, Tam and Ochi in the rejection of claim 1 in a digital camera as taught by Tam because a digital camera comprising at least one image sensor and a physical sensor allows for multiple video frames being stitched together to form a panoramic output image and generation of a signal indicating changes in orientation of the glass interposer module (Tam Column 5, Lines 26-28 and 31-38). 
Regarding claim 24, Figs. 10 or 14 of Fukuda teaches an imaging device (Paragraph 0002) comprising: an image sensor (Item 21; Paragraph 0047) configured to capture an image; a glass interposer (Item 58 or 51 depending on which of Figs. 10 and 14 you are viewing; Paragraph 0058) on (See Examiner’s Note below) the image sensor (Item 21), a wiring layer (Item 61), the wiring layer (Item 61) is electrically connected to the image sensor via a bump (Item 71), a first portion of the wiring layer (Portion of Item 61 on the right side of glass interposer) is at a first end portion of the glass interposer, a first surface (bottom surface) of the glass interposer (Item 58 or 51) faces a light receiving surface of the image sensor (Item 21), and a second surface (top surface) of the glass interposer (Item 58 or 51) is opposite the first surface (bottom surface); a first light transmissive member (Item 118 or 111 depending on which of Figs. 10 and 14 you are viewing; Paragraphs 0083 and 0049 where the item is transparent) on the light receiving surface of the image sensor (Item 21) and the first surface of the glass interposer (Item 51), such that the first light transmissive member (Item 111 or 118) is between the light receiving surface of the image sensor (Item 21) and the glass interposer (Item 58 or 51); and a glass wafer level lens (Item 300) on the imaging apparatus (Item 1).
Fukuda does not teach where a physical sensor is connected to the first portion of the wiring layer. 
Tam teaches where an image sensor module comprising an image sensor (Column 5, Lines 22-23) also comprises a physical sensor (Column 5, Lines 30-31 where a gyro sensor or accelerometers are used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the physical sensor taught by Tam on the glass interposer of Fukuda because the physical sensor can generate a signal indicating changes in orientation of the architecture (Tam Column 5, Lines 34-36) or generate a signal indicating an acceleration (Tam Column 5, Lines 40-41) such that the glass interposer module can be used in panoramic camera (Tam Column 5, Lines 26).
Fig. 2 of Ochi teaches an image sensor module comprising a glass interposer (Item 11; Paragraph 0035), an image sensor (Item 12; Paragraph 0035), a plurality of wiring patterns (Item 14; Paragraph 0039) on both left and right edges of a rear surface (Item 11B) of the glass interposer (Paragraph 0039) and other electrical elements (Item 140; Paragraph 0041); where the plurality of wiring patterns (Item 14), the image sensor (Item 12) and the other electrical elements (Item 140) are formed on the rear surface (Item 11B) of the glass interposer (Item 11), and where the electrical elements (Item 140) are connected (electrically and physically) to portions of the plurality of wiring patterns (Item 14), and where the image sensor (Item 12) and the other electrical components (Item 140) are electrically connected to a flexible printed circuit (Item 18).
It would have been obvious to have the physical sensor, taught by the combination of Fukuda and Tam, connected to the first portion of the wiring layer, such that the physical sensor is on the same surface of the glass interposer as the surface on which the image sensor of Fukuda is located, because the physical sensor being electrically and physically connected to wiring patterns present on a same surface of the glass interposer as the image sensor allows for the image sensor as well as the physical sensor to be electrically connected to a flexible printed circuits which may be located on a side of the glass interposer away from the image sensor and physical sensor (Ochi Paragraph 0041).        
Fukuda does not teach a color filter on the light receiving surface of the image sensor nor where the first light transmissive member is between the color filter and the glass interposer.
Fig. 26 of Kim teaches an optical module comprising an image sensor (Item 800), a color filter (Item 810; Paragraph 0083) and a lens (Item 900), where the color filter (Item 810) is directly on a light receiving surface of the image sensor (Item 800). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the color filter taught by Kim on the light receiving surface of the image sensor of Fukuda because including a color filter yields an image sensor having desired optical characteristics (Kim Paragraph 0061).
When the color filter taught by Kim is included directly on the light receiving surface of the image sensor of Fukuda, the light transmissive member of Fukuda will be between the color filter and the glass interposer. 
Fukuda does not teach where the glass interposer module further comprises an infrared (IR) cut filter on a second surface of the glass interposer, where the second surface of the glass interposer is opposite to the first surface of the glass interposer.
Fig. 2 of Inasaki teaches an IR cut filter (Item 21) on a surface of a glass substrate (Item 20), the surface of the glass substrate being a surface opposite of that on which the image sensor (Item 11) faces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include an infrared (IR) cut filter on the second surface of the glass interposer taught by Fukuda because the infrared cut filter has a high transmissivity in a visible range while also being capable of realizing strong infrared shielding properties (Inasaki Paragraph 0051).  
Fukuda does not teach a second light transmissive member on the IR cut filter.
Inasaki further teaches where an antireflection layer (Item 22; Paragraph 0506 where the antireflection layer allows incident light to transmit through and thus is a light transmissive member; See Examiner’s Note 3 below) is present on a side (top side) of an IR cut filter (Item 21) opposite another side (bottom side) of the IR cut filter that the glass interposer (Item 20) is on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the antireflection layer (second light transmissive member) of Inasaki on the IR cut filter taught by the combination of Fukuda and Inasaki because the antireflection layer has the function of preventing the reflection of light incident on the IR cut filter so as to improve the transmissivity and allowing efficient use of the incident light (Inasaki Paragraph 0506).  
When the second light transmissive member of Inasaki is included in the structure of Fukuda the glass wafer lens of Fukuda will be on (See Examiner’s Note below) the second light transmissive member. 
Fukuda does not teach where the glass interposer comprises an insulation layer in contact with a first surface of the glass interposer, where the insulation layer includes a first wiring layer and a second wiring layer, the first wiring layer is on a first surface of the insulation layer, the second wiring layer is on a second surface of the insulation layer, the second surface of the insulation layer is opposite to the first surface of the insulation layer. 
Fig. 2(h) of Yee teaches where a redistribution layer (Combination of Items 116, 117 and 118) comprises an insulation layer (Item 118) where the insulation layer (Item 118) includes a first wiring layer (Item 116) and a second wiring layer (Item 117), the first wiring layer (Item 116) is on a first surface of the insulation layer (Item 118), the second wiring layer (Item 117) is on a second surface of the insulation layer (Item 118), the second surface of the insulation layer (Item 118) is opposite to the first surface of the insulation layer (Item 118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the wiring layer of Fukuda with the redistribution layer of Yee, such that the glass interposer comprises an insulation layer in contact with a first surface of the glass interposer, where the insulation layer includes a first wiring layer and a second wiring layer, the first wiring layer is on a first surface of the insulation layer, the second wiring layer is on a second surface of the insulation layer, the second surface of the insulation layer is opposite to the first surface of the insulation layer because a redistribution layer with multiple wiring layers connects bond pads on one part of a device to other contacts on other parts of a device (Yee Column 3, Lines 35-36) and the presence of the insulation layer within the redistribution layer physically and electrically isolates the wiring layers within the redistribution layer from each other (Yee Column 6, Lines 12-15).
When the wiring layer of Fukuda is replaced by the redistribution layer taught by Yee as stated above, a first and second wiring layer will be present where a first portion of the second wiring layer is at a first end portion of the glass interposer and the physical sensor will be connected to the first portion of the second wiring layer.
Examiner’s Note: The Examiner notes that the term “on” does not require direct contact and allows for intervening layers between two structures.    
Examiner’s Note 3: The Examiner notes that the Applicant’s claim limitation merely require the layer on the IR cut filter to be light transmissive. The claim does not distinguish the layer in any other way or claim the layer to have any other characteristics. Thus, the antireflection layer taught by Inasaki, which allows incident light to transmit through, satisfies the claim limitation of a second light transmissive member on the IR cut filter. The Examiner recommends the Applicant claim some features of the second light transmissive member in an effort to distinguish the layer in Inasaki from the Applicant’s layer.  
Regarding claim 25, Figs. 10 or 14 of Fukuda teaches an electronic apparatus (Paragraph 0002) comprising: an image sensor (Item 21; Paragraph 0047) configured to capture an image; a glass interposer (Item 58 or 51 depending on which of Figs. 10 and 14 you are viewing; Paragraph 0058) on (See Examiner’s Note below) the image sensor (Item 21), a wiring layer (Item 61), the wiring layer (Item 61) is electrically connected to the image sensor via a bump (Item 71), a first portion of the wiring layer (Portion of Item 61 on the right side of glass interposer) is at a first end portion of the glass interposer, a first surface (bottom surface) of the glass interposer (Item 58 or 51) faces a light receiving surface of the image sensor (Item 21), and a second surface (top surface) of the glass interposer (Item 58 or 51) is opposite the first surface (bottom surface); a first light transmissive member (Item 118 or 111 depending on which of Figs. 10 and 14 you are viewing; Paragraphs 0083 and 0049 where the item is transparent) on the light receiving surface of the image sensor (Item 21) and the first surface of the glass interposer (Item 51), such that the first light transmissive member (Item 111 or 118) is between the light receiving surface of the image sensor (Item 21) and the glass interposer (Item 58 or 51); and a glass wafer level lens (Item 300) on the imaging apparatus (Item 1).
Fukuda does not teach where a physical sensor is connected to the first portion of the wiring layer. 
Tam teaches where an image sensor module comprising an image sensor (Column 5, Lines 22-23) also comprises a physical sensor (Column 5, Lines 30-31 where a gyro sensor or accelerometers are used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the physical sensor taught by Tam on the glass interposer of Fukuda because the physical sensor can generate a signal indicating changes in orientation of the architecture (Tam Column 5, Lines 34-36) or generate a signal indicating an acceleration (Tam Column 5, Lines 40-41) such that the glass interposer module can be used in panoramic camera (Tam Column 5, Lines 26).
Fig. 2 of Ochi teaches an image sensor module comprising a glass interposer (Item 11; Paragraph 0035), an image sensor (Item 12; Paragraph 0035), a plurality of wiring patterns (Item 14; Paragraph 0039) on both left and right edges of a rear surface (Item 11B) of the glass interposer (Paragraph 0039) and other electrical elements (Item 140; Paragraph 0041); where the plurality of wiring patterns (Item 14), the image sensor (Item 12) and the other electrical elements (Item 140) are formed on the rear surface (Item 11B) of the glass interposer (Item 11), and where the electrical elements (Item 140) are connected (electrically and physically) to portions of the plurality of wiring patterns (Item 14), and where the image sensor (Item 12) and the other electrical components (Item 140) are electrically connected to a flexible printed circuit (Item 18).
It would have been obvious to have the physical sensor, taught by the combination of Fukuda and Tam, connected to the first portion of the wiring layer, such that the physical sensor is on the same surface of the glass interposer as the surface on which the image sensor of Fukuda is located, because the physical sensor being electrically and physically connected to wiring patterns present on a same surface of the glass interposer as the image sensor allows for the image sensor as well as the physical sensor to be electrically connected to a flexible printed circuits which may be located on a side of the glass interposer away from the image sensor and physical sensor (Ochi Paragraph 0041).        
Fukuda does not teach a color filter on the light receiving surface of the image sensor nor where the first light transmissive member is between the color filter and the glass interposer.
Fig. 26 of Kim teaches an optical module comprising an image sensor (Item 800), a color filter (Item 810; Paragraph 0083) and a lens (Item 900), where the color filter (Item 810) is directly on a light receiving surface of the image sensor (Item 800). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the color filter taught by Kim on the light receiving surface of the image sensor of Fukuda because including a color filter yields an image sensor having desired optical characteristics (Kim Paragraph 0061).
When the color filter taught by Kim is included directly on the light receiving surface of the image sensor of Fukuda, the light transmissive member of Fukuda will be between the color filter and the glass interposer. 
Fukuda does not teach where the glass interposer module further comprises an infrared (IR) cut filter on a second surface of the glass interposer, where the second surface of the glass interposer is opposite to the first surface of the glass interposer.
Fig. 2 of Inasaki teaches an IR cut filter (Item 21) on a surface of a glass substrate (Item 20), the surface of the glass substrate being a surface opposite of that on which the image sensor (Item 11) faces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include an infrared (IR) cut filter on the second surface of the glass interposer taught by Fukuda because the infrared cut filter has a high transmissivity in a visible range while also being capable of realizing strong infrared shielding properties (Inasaki Paragraph 0051).  
Fukuda does not teach a second light transmissive member on the IR cut filter.
Inasaki further teaches where an antireflection layer (Item 22; Paragraph 0506 where the antireflection layer allows incident light to transmit through and thus is a light transmissive member; See Examiner’s Note 3 below) is present on a side (top side) of an IR cut filter (Item 21) opposite another side (bottom side) of the IR cut filter that the glass interposer (Item 20) is on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the antireflection layer (second light transmissive member) of Inasaki on the IR cut filter taught by the combination of Fukuda and Inasaki because the antireflection layer has the function of preventing the reflection of light incident on the IR cut filter so as to improve the transmissivity and allowing efficient use of the incident light (Inasaki Paragraph 0506).  
When the second light transmissive member of Inasaki is included in the structure of Fukuda the glass wafer lens of Fukuda will be on (See Examiner’s Note below) the second light transmissive member. 
Fukuda does not teach where the glass interposer comprises an insulation layer in contact with a first surface of the glass interposer, where the insulation layer includes a first wiring layer and a second wiring layer, the first wiring layer is on a first surface of the insulation layer, the second wiring layer is on a second surface of the insulation layer, the second surface of the insulation layer is opposite to the first surface of the insulation layer. 
Fig. 2(h) of Yee teaches where a redistribution layer (Combination of Items 116, 117 and 118) comprises an insulation layer (Item 118) where the insulation layer (Item 118) includes a first wiring layer (Item 116) and a second wiring layer (Item 117), the first wiring layer (Item 116) is on a first surface of the insulation layer (Item 118), the second wiring layer (Item 117) is on a second surface of the insulation layer (Item 118), the second surface of the insulation layer (Item 118) is opposite to the first surface of the insulation layer (Item 118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the wiring layer of Fukuda with the redistribution layer of Yee, such that the glass interposer comprises an insulation layer in contact with a first surface of the glass interposer, where the insulation layer includes a first wiring layer and a second wiring layer, the first wiring layer is on a first surface of the insulation layer, the second wiring layer is on a second surface of the insulation layer, the second surface of the insulation layer is opposite to the first surface of the insulation layer because a redistribution layer with multiple wiring layers connects bond pads on one part of a device to other contacts on other parts of a device (Yee Column 3, Lines 35-36) and the presence of the insulation layer within the redistribution layer physically and electrically isolates the wiring layers within the redistribution layer from each other (Yee Column 6, Lines 12-15).
When the wiring layer of Fukuda is replaced by the redistribution layer taught by Yee as stated above, a first and second wiring layer will be present where a first portion of the second wiring layer is at a first end portion of the glass interposer and the physical sensor will be connected to the first portion of the second wiring layer.
Examiner’s Note: The Examiner notes that the term “on” does not require direct contact and allows for intervening layers between two structures.    
Examiner’s Note 3: The Examiner notes that the Applicant’s claim limitation merely require the layer on the IR cut filter to be light transmissive. The claim does not distinguish the layer in any other way or claim the layer to have any other characteristics. Thus, the antireflection layer taught by Inasaki, which allows incident light to transmit through, satisfies the claim limitation of a second light transmissive member on the IR cut filter. The Examiner recommends the Applicant claim some features of the second light transmissive member in an effort to distinguish the layer in Inasaki from the Applicant’s layer.  
Regarding claim 26, Figs. 10 or 14 of Fukuda further teaches where the glass interposer (Item 51; See interpretation given in the 112(a) rejection of claim 26 above) is on an top entire surface of the first light transmissive member (Item 118 or 111 depending on which figure you’re are looking at) and the glass interposer (Item 51) is in contact with the first light transmissive member (Item 118 or 111). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim” and Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Kozuki (US 2014/0204541) hereinafter “Kozuki”.
Regarding claim 3, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above.
Fukuda does not teach where the physical sensor is physically and electrically connected to the first portion of the second wiring layer via a bump connection, a second portion of the second wiring layer is at a second end portion of the glass interposer, and the second portion of the second wiring layer is connected to a flexible printed circuit (FPC).
Fig. 2 of Ochi further teaches the image sensor module comprising the first portion of the plurality of wiring patterns (Portion of Item 14 to the right of the image sensor [Item 12]; Paragraph 0039) on the right edge of a rear surface (Item 11B) of the glass interposer (Paragraph 0039) and other electrical elements (Item 140; Paragraph 0041) physically and electrically connected to the first portion of the plurality of wiring patterns (Item 14) on the right edge of the rear surface; and a second portion of the plurality of wiring patterns (Portion of Item 14 to the left of the image sensor [Item 12]; Paragraph 0039) is connected to a flexible printed circuit (Item 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the physical sensor physically and electrically connected to the first portion of the second wiring layer, a second portion of the second wiring layer at a second end portion of the glass interposer, and the second portion of the second wiring layer is connected to a flexible printed circuit because the physical sensor being electrically and physically connected to first portion of the second wiring pattern and the second portion of the second wiring pattern being on a second end portion of the glass interposer and connected to a flexible printed circuit allows for the image sensor as well as the physical sensor to be electrically connected to a flexible printed circuits which may be located on a side of the glass interposer away from the image sensor and physical sensor (Ochi Paragraph 0041).     
Fukuda does not teach where the physical sensor is physically and electrically connected to the first portion of the second wiring layer via a bump connection.
   Fig. 1(a) of Kozuki a wiring layer (Item 8) and an acceleration sensor (Item 5), where the acceleration sensor (Item 5) is physically and electrically connected to the wiring layer (Item 8) via a bump connection (Item 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the physical sensor taught by a combination of Fukuda and Tam physically and electrically connected to the first portion of the second wiring layer taught by the combination of Fukuda and Ochi via bump connection taught by Kozuki because a bump connection is known to physically and electrically connect an acceleration sensor and a wiring layer such that electrical signals can run from the wiring layer to the acceleration sensor (Kozuki Paragraph 0034).   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”,  Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim” and Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Yasuda et all (US 6703132) hereinafter “Yasuda” as evidenced by http://www.ioffe.ru/SVA/NSM/Semicond/Si/thermal.html hereinafter “Si Prop”.
Regarding claim 4, the combination of Fukuda, Tam, Ochi, Kim, Yee and Inasaki teaches all of the elements of the claimed invention as stated above except where the physical sensor includes a material having a linear expansion coefficient of 0.7 to 6 x 110-6 (K-1). 
Yasuda further teaches where an acceleration sensor includes a silicon substrate (Column 10, Lines 50-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon [a material having a linear expansion coefficient of 0.7 to 6 x 110-6 (K-1), See below] taught by Yasuda as the material of the accelerometer taught by the combination of Fukuda and Tam since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
 Si prop teaches where the linear expansion coefficient of silicon is 2.6 x10-6 (C-1) (See attached; See also Examiner’s Note).
Examiner’s Note: While the Applicant uses (K-1) to denote the units of linear expansion of coefficient, the Examiner avers that (C-1) as the units in Si prop is equivalent.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam” Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim” Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Koo et al. (US 2006/0092514) hereinafter “Koo”.
Regarding claim 5, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where a driving driver, for at least one of an auto focus (AF) mechanism or an optical image stabilizer (OIS) mechanism, is on the first surface of the glass interposer.
Koo teaches where an optical image stabilizer is included in a module and on a same substrate where an image sensor is located (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical image stabilizer mechanism on the first surface of the glass interposer of Fukuda because the optical image stabilizer helps to solve the problem of unstable images (Koo Paragraph 0006).   
Examiner’s Note: The Examiner notes that the claim language of “on the first surface of the glass interposer” does not require direct contact between an element and the glass interposer and allows for intervening structures. This is consistent with the Applicant’s Fig. 4 where the glass interposer (Item 31) is not in direct contact with either of the first wiring layer (Item 54-2) or the physical sensor.     
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Mathai et al. (US 2014/0037247) hereinafter “Mathai”.
Regarding claim 6, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where a pad for heat dissipation is on the first surface of the glass interposer.
Mathai teaches where a pad (Item 126) for heat dissipation is equipped on (See Examiner’s Note below) a glass interposer (Item 110; Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pad for heat dissipation on the first surface of the glass interposer of Fukuda because the pad acts as a heat sink (Paragraph 0016) which dissipates heat from an optical element.
Examiner’s Note: The Examiner notes that the claim language of “on the first surface of the glass interposer” does not require direct contact between an element and the glass interposer and allows for intervening structures. This is consistent with the Applicant’s Fig. 4 where the glass interposer (Item 31) is not in direct contact with either of the first wiring layer (Item 54-2) or the physical sensor.     
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Tredwell et al. (US 2008/0245968) hereinafter “Tredwell”.
Regarding claim 10, Fig. 10 of Fukuda teaches all of the elements of the claimed invention as stated above.
Fig. 4A of Fukuda teaches where the glass interposer (Item 53) further includes a groove (Item 263) and a light absorbing member (Item 273; Paragraph 0062) is on an inner wall of the groove (Item 263). 
Fukuda does not teach where a light absorbing film is formed on an inner wall of a first through glass via.    
Fig. 11 of Tredwell teaches an imaging detector array having a glass substrate (Item 286; Paragraph 0044) where through glass vias are formed in the glass substrate (Item 286) and a light absorbing member (Item 410; Paragraph 0054) on an inner wall of the through glass via.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light absorbing member be on an inner wall of a first through glass via in the location of and in lieu of the grooves of Fig. 4A of Fukuda because the light absorbing film in first through glass vias prevents scattered light from reaching an adjacent one of first apertures which results in improved accuracy (Tredwell Paragraph 0055).   
Regarding claim 11, the combination of Fukuda, Tam, Ochi, Kim, Inasaki, Yee and Tredwell teaches all of the elements of the claimed invention as stated above.
Fig. 4A of Fukuda does not teach where the glass interposer further includes a second through glass via and a conductive member on an inner wall of the second through glass via, and the first through glass via is closer to an inner light receiving surface of the image sensor than the second though glass via.
Fig. 10 of Fukuda further teaches wherein a through glass via is formed on an outer edge of a glass interposer (Item 58), and a conductive member (Item 98) is on an inner wall of the through glass via.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the through glass via of the embodiment of Fig. 10, where the conductive member is on an inner edge of the through glass via, in the embodiment of Fig. 4A such that the first through glass via where the light absorbing film is on is arranged at a distance closer to an inner light receiving surface than the second through glass via because including a second through glass via, where a conductive member is formed, on an outer edge of the glass interposer allows for electrical connection between the image sensor and other external electrical elements on a side of the glass interposer opposite the side in which the image sensor is equipped (Fukuda Paragraph 0084).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Shiraiwa et al. (US 2018/0246258) hereinafter “Shiraiwa”.
Regarding claim 12, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where the image sensor includes a plurality of light receiving portions.
Fig. 17 of Shiraiwa teaches where an image sensor includes a plurality of light receiving portions (Item 71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor include a plurality of light receiving portions because a camera module utilizing a plurality of light receiving portions allows for a camera module to be utilized as a compound eye camera module (Shiraiwa Paragraph 0106) which may be desired for a given device.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Vittu (US 2016/0225809) hereinafter “Vittu”.
Regarding claim 14, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except the glass interposer module further comprising a redistribution layer on a surface of the image sensor opposite to the light receiving surface of the image sensor.
Fig. 1 of Vittu teaches an image sensor (Combination of Items 106 and 108) equipped on a glass interposer (Item 120) and where a redistribution layer (Item 118; Paragraph 0031) is formed on a back side of the image sensor (Combination of Items 106 and 108), where the back side surface of the image sensor is a surface of the image sensor opposite to the light receiving surface of the image sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a redistribution layer on a surface of the image sensor of Fukuda opposite to the light receiving surface of the image sensor because the redistribution layer redistributes an electrical connection outside of the die (Vittu Paragraph 0004).
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Fujita et al. (US 2013/0308030) hereinafter “Fujita”.
Regarding claim 16, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where the glass interposer is alkali-free glass.
Fujita teaches an imaging device where a glass substrate (Item 12) is alkali-free glass (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the glass interposer be alkali-free glass because alkali-free glass has a low coefficient of expansion and high heat resistance and has stable characteristics (Fujita Paragraph 0043).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Fujita et al. (US 2013/0308030) hereinafter “Fujita” as evidence by Murakami et al. (US 2014/0268520) hereinafter “Murakami”.
Regarding claim 17, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where the glass interposer further includes a material having a linear expansion coefficient of 0.7 to 6 x 10-6 (K-1).
Fujita teaches an imaging device where a glass substrate (Item 12) is alkali-free glass (Paragraph 0043).
Murakami teaches where an alkali free glass has a linear expansion coefficient of between 3 – 5 x 10-6 (K-1) (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the glass interposer further include a material having a linear expansion coefficient of between 0.7 to 6 x 10-6 (K-1) because alkali-free glass has a low coefficient of expansion and high heat resistance and has stable characteristics (Fujita Paragraph 0043) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (See MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Lee et al. (US 2006/0164732) hereinafter “Lee” and Wolterink et al. (US 2013/0278810) hereinafter “Wolterink”.
Regarding claim 18, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where the glass interposer further includes a material having an Abbe number of 40 or more.
Lee teaches a camera module which includes an image sensor and a glass substrate where the glass substrate includes a material having an Abbe number of 40 or more (Paragraph 0078 where the Abbe number is 64.1).
Wolterink further teaches where the Abbe number of a glass interposer is a result effective variable (Paragraph 0025 where suitable glass substrates for an optical unit includes glass having an Abbe number between 20 and 90 and Paragraph 0037 where an Abbe number being 40.8 or 60 would lead to advantageous optical performance depending on the Abbe numbers of the other lenses in a structure).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the Abbe number of a material of the glass interposer of Fukuda such that the Abbe number is 40 or more because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 20, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where the first light transmissive member includes a material having an Abbe number of 40 or more.
Lee teaches a camera module which includes an image sensor and a glass substrate where lenses in the camera module include a material having an Abbe number of 40 or more (Paragraph 0078 where the Abbe number is 64.1).
Wolterink further teaches where the Abbe number of a lens in an optical unit is a result effective variable (Paragraph 0037 where an Abbe number being 40.8 or 60 would lead to advantageous optical performance depending on the Abbe numbers of the other lenses in a structure).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the Abbe number of a material of the first light transmissive member of Fukuda such that the Abbe number is 40 or more because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 21, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all of the elements of the claimed invention as stated above except where the glass interposer further includes a material having an Abbe number of 40 or more, and the first light transmissive member includes a material having an Abbe number of 25 or more.
Lee teaches a camera module which includes an image sensor and a glass substrate where lenses in the camera module include a material having an Abbe number of 40 or more (Paragraph 0078 where the Abbe number is 64.1).
Wolterink further teaches where the Abbe number of a lens in an optical unit is a result effective variable (Paragraph 0037 where an Abbe number being 40.8 or 60 would lead to advantageous optical performance depending on the Abbe numbers of the other lenses in a structure).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the Abbe number of a material of the glass interposer of Fukuda and the Abbe number of the first light transmissive member of Fukuda such that the Abbe number of the material of the glass interposer is 40 or more and the Abbe number of the material of the first light transmissive member is 25 or more because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Examiner’s Note: The Examiner notes that the Applicant does not express any criticality of the Abbe number being 40 or more for the glass interposer material and the Abbe number being 25 or more for the light transmissive member. This is evidenced by the Applicant claiming an Abbe number of the light transmissive member being 40 or more in claim 20 and 25 or more in claim 21.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0252227) hereinafter “Fukuda” in view of Tam et al. (US 9838600) hereinafter “Tam”, Ochi (US 2012/0241593) hereinafter “Ochi”, Kim et al. (US 2007/0085180) hereinafter “Kim”, Inasaki et al. (US 2016/0037034) hereinafter “Inasaki” and Yee et al. (US 9136293) hereinafter “Yee” and in further view of Takachi et al. (US 2014/0061865) hereinafter “Takachi”.
Regarding claim 19, the combination of Fukuda, Tam, Ochi, Kim, Inasaki and Yee teaches all the elements of the claimed invention as stated above except where the light transmissive member includes a material having a Young’s modulus of 0.1 to 10 GPa.
Takachi teaches a transparent resin layer between a chip and a protective layer where the transparent resin layer has a Young’s modulus of equal to or less than 1.5 GPa.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light transmissive member include a material having a Young’s modulus of 0.1 to 10 GPa because the fact that a stress is caused to be small between a silicon sensor and protective layer means that a modulus also generally decreases which means that a lower modulus is necessary to realize a cavity-less configuration (Takachi Paragraph 0011) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (See MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While it is known in the art to have a region between the plurality of light receiving portions include a bump-connection (See previous rejection of claim 13), the combination of features included in claims 1, 12 and 13 (where claim 13 depends from claims 1 and 12) is not rendered obvious by the prior art.  
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS/ARGUEMNTS, filed 10/04/2021, with respect to the rejection(s) of claim(s) 1, 24 and 25, under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yee.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891